Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 16, 24, and 32 objected to because of the following informalities:  Claim 1, line 7, for example, should be amended to recite, “the plurality of interleaved FEC blocks…” to remain consistent with the terminology throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed "at least one storage device comprising a plurality of instructions…" is broad enough to include both transitory and non-transitory embodiments as described in [0085] of the specification. Transitory embodiments are not directed to statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
          A claim drawn to such a “at least one storage device” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 24, and 32 (and, therefore, their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: using claim 1 as example, the claim recites, “encode link layer symbols…”, “interleave symbols…”, “generate a plurality of RS…”, and “generate a FEC symbol…”  There appears to be a missing element that connects the “encode…” limitation to the rest of the limitations because the “encode link layer symbols based on an 8b10b encoding scheme” is not referred to or referenced in any of the remaining limitations.  Therefore, it is not clear how this limitation connects with the other limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-8, 9, 13-15, 16, 21-23, 24, 29-31, 32, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 11, 15-19, 20, 23-26, 27, and 30-33 of U.S. Patent No. 11,044,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are anticipated by the claims of the ‘045 as shown in the below mapping as an example.
Double Patenting Mapping
17/353,000 Application
US 11,044,045
Claim 1. An apparatus for a transmitter, comprising physical (PHY) layer circuitry arranged to:
Claim 11. An apparatus, comprising: circuitry, the circuitry arranged to: receive a block comprising a plurality of symbols;
1. encode link layer symbols based on an 8b10b encoding scheme;
17. wherein the plurality of symbols of the block comprise 8b10b encoded line link (LL) symbols.
1. interleave symbols corresponding to a symbol stream to form a plurality of interleaved forward error correction (FEC) blocks; 
11. generate at least one forward-error correction (FEC) parity symbol based in part on the plurality of symbols of the block; and generate an information element from the block and the at least one FEC parity symbol.
1. generate a plurality of Reed Solomon (RS) parity symbols for the plurality of interleaved FEC blocks
15. the circuitry arranged to generate the y FEC parity symbols based in part on a Reed Solomon (RS) (n, k) error-correction code, where n equals y plus k.

11. generate at least one forward-error correction (FEC) parity symbol based in part on the plurality of symbols of the block; and generate an information element from the block and the at least one FEC parity symbol.
6. the plurality of RS parity symbols are generated based on an RS error-correction code having a Galois Fields (GF) of 2.sup.m.
16. wherein the RS (n, k) error-correction code based on a Galois Fields (GF) of 2.sup.m.
7. wherein the FEC symbol stream is a DisplayPort compliant symbol stream.
18. comprising a high-speed interconnect, the circuitry arranged to transmit the information element, comprising the block and the at least one FEC symbol, to a receiver via the high-speed interconnect.19. wherein the high-speed interconnect is a DisplayPort interconnect.
8. the PHY layer circuitry arranged to send the FEC symbol stream to a DisplayPort receiver device.



Allowable Subject Matter
Claims 1-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112